DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statement filed 4/12/2021 has been fully considered and is attached hereto.

Claim Objections
Claims 7-9, 20-22 are objected to because of the following informalities:  
Claims 7 and 20 recite, “to the enclosure to the enclosure” which is unclear.  Specifically, it is unclear if the second recitation of “to the enclosure” is a simple repetition of the first instance of “to the enclosure” or is a limitation which is trying to convey that heat can be transferred from the component “to the enclosure”.  
Claims 8-9, 21-22 are objected to since they depend from claims 7 and 20 and inherit the deficiencies therein.
Appropriate clarification or correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 11, 15, 18, 32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pinjala et al. (US 6,717,812 – hereinafter, “Pinjala”) in view of Buvid et al. (US 9,220,183 – hereinafter, “Buvid”).
With respect to claim 1, Pinjala teaches (In Fig 1) an apparatus comprising: an enclosure (12) configured for connection to a printed circuit board (14); a substrate (30) within the enclosure; a plurality of components (26a, 26b, 26c) mounted on the substrate (See Fig 1); a fluid inlet (16) and a fluid outlet (18); and a plurality of flow channels (24) within the enclosure, at least one of the components disposed in each of said plurality of flow channels and segregated from other of said plurality of components in another of said flow channels (See Fig 1); wherein the enclosure is configured for immersion cooling of said plurality of components (Col. 4, ll. 58-64).  Pinjala fails to specifically teach or suggest a fluid inlet connector and a fluid outlet connector.  Buvid, however, teaches (In Fig 1A) and enclosure with a fluid inlet connector (38A) and a fluid outlet connector (38B, where, similar to in the present application disclosure, the protruding portion forms a connector for a hose or pipe to attach to).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buvid with that of Pinjala, such that the enclosure of Pinjala has a fluid inlet connector and a fluid outlet connector, as taught by Buvid, since doing so would allow for some type of coolant supply and return line to attach to the enclosure.
With respect to claim 3, Pinjala further teaches that said plurality of components comprise at least two different types of electronic components (Col. 10, ll. 23-25, wherein a first component has a first heat dissipation profile making it one type of component and a second component has a second heat dissipation profile making it a second type of component).
With respect to claim 5, Pinjala further teaches a plurality of heat sinks (20a, 20b, 20c) thermally coupled to said plurality of components (26a, 26b, 26c) within the enclosure (Col. 7, ll. 15-24, where here Pinjala teaches that heat moves from the components to their respective carriers thus teaching that the carriers are heat sinks).
With respect to claim 11, Pinjala further teaches that the enclosure (12) is configured for mounting on a line card comprising at least one other immersion cooling enclosure (The enclosure of Pinjala can be mounted on a line card that comprises at least one other immersion cooling enclosure).
With respect to claim 15, Pinjala teaches (In Fig 1) an apparatus comprising: a printed circuit board (14); and an enclosure (12) coupled to the printed circuit board and comprising: a substrate (30) within the enclosure; a plurality of components (26a-c) mounted on the substrate; a heat sink (20a) thermally coupled to at least one (26a) of the components and contained within the enclosure (Col. 7, ll. 15-24, where here Pinjala teaches that heat moves from the components to their respective carriers thus teaching that the carriers are heat sinks); a fluid inlet (16); and a fluid outlet (18); wherein the enclosure is configured for immersion cooling of said plurality of components (Col. 4, ll. 58-64). Pinjala fails to specifically teach or suggest a fluid inlet connector and a fluid outlet connector.  Buvid, however, teaches (In Fig 1A) and enclosure with a fluid inlet connector (38A) and a fluid outlet connector (38B, where, similar to in the present application disclosure, the protruding portion forms a connector for a hose or pipe to attach to).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buvid with that of Pinjala, such that the enclosure of Pinjala has a fluid inlet connector and a fluid outlet connector, as taught by Buvid, since doing so would allow for some type of coolant supply and return line to attach to the enclosure.
With respect to claim 18, Pinjala further teaches a plurality of heat sinks (20a, 20b, 20c) disposed on said plurality of components (26a, 26b, 26c; Col. 7, ll. 15-24, where here Pinjala teaches that heat moves from the components to their respective carriers thus teaching that the carriers are heat sinks).
With respect to claim 32, Pinjala teaches (In Fig 1) an apparatus comprising: an enclosure (12 and 14) configured for connection to a daughter card; a substrate (30) within the enclosure; a plurality of components (26a-c) mounted on the substrate (See Fig 1); wherein the enclosure is configured for immersion cooling of said plurality of components (Col. 4, ll. 58-64).  Pinjala further teaches an inlet (16) and an outlet (18) but fails to specifically teach or suggest a fluid inlet connector and a fluid outlet connector.  Buvid, however, teaches (In Fig 1A) and enclosure with a fluid inlet connector (38A) and a fluid outlet connector (38B, where, similar to in the present application disclosure, the protruding portion forms a connector for a hose or pipe to attach to).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buvid with that of Pinjala, such that the enclosure of Pinjala has a fluid inlet connector and a fluid outlet connector, as taught by Buvid, since doing so would allow for some type of coolant supply and return line to attach to the enclosure.
With respect to claim 34, Pinjala further teaches an electrical connector (15) on a lower surface of the enclosure (12 and 14) for connection with the daughter card.
With respect to claim 35, Pinjala further teaches that the enclosure is configured for single-phase liquid cooling with liquid flowing through the fluid inlet connector and the fluid outlet connector (Col. 4, ll. 58-64).

Claims 1, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 10,194,559) in view of Buvid.
With respect to claims 1 and 4, Saito teaches (In Figs 1 and 7) an apparatus comprising: an enclosure (12) configured for connection to a printed circuit board (The enclosure can be connected to a PCB, physically, electrically, thermally); a substrate (120) within the enclosure; a plurality of components (110, 112) mounted on the substrate (See Fig 1); a fluid inlet (16) and a fluid outlet (18); and a plurality of flow channels (15aa – 15dd) within the enclosure (See Fig 1), at least one of the components disposed in each of said plurality of flow channels and segregated from other of said plurality of components in another of said flow channels (Best seen in Fig 8); wherein the enclosure is configured for immersion cooling of said plurality of components, wherein said fluid inlet connector comprises a separate fluid inlet (16aa – 16dd) for each of said plurality of flow channels (Col. 9, ll. 50-59).  Saito fails to specifically teach or suggest a fluid inlet connector and a fluid outlet connector.  Buvid, however, teaches (In Fig 1A) and enclosure with a fluid inlet connector (38A) and a fluid outlet connector (38B, where, similar to in the present application disclosure, the protruding portion forms a connector for a hose or pipe to attach to).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buvid with that of Saito, such that the enclosure of Saito has a fluid inlet connector and a fluid outlet connector, as taught by Buvid, since doing so would allow for some type of coolant supply and return line to attach to the enclosure.
With respect to claim 14, Saito further teaches that flow is individually controlled to each of said plurality of flow channels based on a thermal load within each of said plurality of flow channels (Col. 14, ll. 1-19).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Buvid and further in view of Donnelly et al. (US 2014/0321053 – hereinafter, “Donnelly”).
With respect to claims 2 and 16, Pinjala as modified by Buvid teaches the limitations of claims 1 and 15 as per above but fails to specifically teach or suggest that the plurality of components comprise electronic and optical components.  Donnelly, however, teaches components (4) which are immersed within an enclosure (6) wherein the components comprise electronic and optical components (Fig 1A, see also ¶ 0033, “The temperature regulation may involve temperature stabilization, cooling, and/or heating of the one or more optical and/or active electronic devices 4.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Donnelly with that of Pinjala, such that the components (26a-26c) comprise both electronic and optical components, as taught by Donnelly, since doing so would allow for the device (10) of Pinjala to have diverse functionality.

Claims 7, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Buvid and further in view of Leigh et al. (US 10,542,640 – hereinafter, “Leigh”).
With respect to claim 7, Pinjala as modified by Buvid teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 7.  Leigh, however, teaches (In Fig 7) a PCB (102) with an fluid filled enclosure (106-1) thereon and a component (205) adjacent the enclosure, and a heat pipe (418, Col., 10, ll. 49-53) for transferring heat from the component disposed external to the enclosure to the enclosure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leigh with that of Pinjala, such that a heat pipe is attached to the enclosure, as taught by Leigh, since doing so would allow for additional heat to be removed from the enclosure via the heat pipe.
With respect to claims 20-22, Pinjala as modified by Buvid teaches the limitations of claim 15 as per above but fails to specifically teach or suggest the limitations of claims 20-22.  Leigh, however, teaches (In Fig 7) a PCB (102) with a fluid filled enclosure (106-1) thereon and a component (205) adjacent the enclosure, and a heat pipe (418, Col., 10, ll. 49-53) for transferring heat from the component disposed external to the enclosure to the enclosure, wherein the enclosure (106-1) is connected to a first (top) surface of the printed circuit board (102) and the component is positioned adjacent to an opposite (bottom) surface of the printed circuit board (108, see Fig 7, 205 is positioned adjacent the bottom of the board); and wherein the heat pipe (418) is thermally coupled to the enclosure (106-1, see Fig 7, the heat pipe is shown to be in conductive contact with the enclosure).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leigh with that of Pinjala, such that a heat pipe is attached to the enclosure, as taught by Leigh, since doing so would allow for additional heat to be removed from the enclosure via the heat pipe.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Leigh.
With respect to claims 27-28, Pinjala teaches (In Fig 1) a printed circuit board comprising: an immersion cooling enclosure (12) connected to the printed circuit board (14) and comprising a plurality of internal components (26a-c) within the immersion cooling enclosure; wherein a dielectric liquid (coolant, wherein while Pinjala does not expressly teach that the coolant is a dielectric, the coolant must be dielectric since it is in contact with multiple components (26a-c)) passes through the immersion cooling enclosure for dissipation of heat from the internal components (Col. 4, ll. 38-42).  Pinjala fails to specifically teach or suggest a heat generating component located external to the immersion cooling enclosure; and a heatpipe for transferring heat from the external heat generating component to the immersion cooling enclosure for dissipation within the enclosure; wherein the coolant passes through the enclosure for dissipation of heat from the external heat generating component.  Leigh, however, teaches (In Fig 7) a printed circuit board (102) with both an enclosure (106-1) and a heat generating component (205) located external to the enclosure, a heat pipe (418) for transferring heat from the external heat generating component to the immersion cooling enclosure for dissipation within the enclosure, wherein coolant within the enclosure is able to dissipate heat from the external heat generating component (When 418 is a heat pipe, if 205 is producing more heat than the components in the enclosure the portion of 418 above 205 will be an evaporation portion and the portion above 106-a will be a condensation portion thus allowing the coolant in the enclosure to cool the external component.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leigh with that of Pinjala, such that an external component is provided and thermally connected to the enclosure via a heat pipe, as taught by Leigh, since doing so would allow for the enclosure to either further be cooled, or to provide cooling to the external component.
With respect to claim 29, Pinjala as modified by Leigh teaches the limitations of claim 27 as per above but Pinjala fails to specifically teach or suggest the limitations of claim 29.  Leigh, however, further teaches a heat sink (428) disposed within the immersion cooling enclosure (106-1), wherein the heat transfer element (418) is coupled to the enclosure (106-1, 418 and 106-1 are thermally connected, see Fig 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine the instant above mentioned teachings of Leigh with that of Pinjala, such that the enclosure includes a heat sink and the heat pipe is coupled to the enclosure, as taught by Leigh, since doing so would allow for heat within the enclosure to be moved more efficiently.

Claims 8-9, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Buvid in view of Leigh and further in view of Owyang et al. (US 8,471,381 – hereinafter, “Owyang”).
With respect to claims 8-9, Pinjala as modified by Buvid and Leigh teaches the limitations of claim 7 as per above but fails to specifically teach or suggest the limitations of claims 8-9.  Owyang, however, teaches the conventionality of placing a point of load module adjacent semiconductor devices (Col. 1, ll. 34-37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Owyang with that of Pinjala as modified by Leigh, such that the component disposed external to the enclosure comprises a POL module, as taught by Owyang, since doing so would allow for the integrated circuits placed internal to the enclosure to receive the correct voltage level(s).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view Leigh and further in view of Owyang.
With respect to claim 31, Pinjala as modified by Leigh teaches the limitations of claim 27 as per above but fails to specifically teach or suggest the limitations of claim 31.  Owyang, however, teaches the conventionality of placing point of load circuits adjacent semiconductor devices (Col. 1, ll. 34-37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Owyang with that of Pinjala as modified by Leigh, such that the component disposed external to the enclosure comprises a plurality of POL modules, since doing so would allow for the integrated circuits placed internal to the enclosure to receive the correct voltage level(s).

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Buvid and further in view of Hirai et al. (US 10,321,609 – hereinafter, “Hirai”).
With respect to claims 10 and 23, Pinjala as modified by Buvid teaches the limitations of claims 1 and 15 as per above but fails to specifically teach or suggest the limitations of claims 10 and 23.  Hirai, however, teaches (In Fig 1) an enclosure (11) with a plurality of heat pipes (16) thermally coupled thereto.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hirai with that of Pinjala, such that a plurality of heat pipes are thermally coupled to the enclosure, as taught by Hirai, since doing so would allow for additional heat to be moved from the enclosure of Pinjala.

Claims 12-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Buvid and further in view of Campbell et al. (US 8,619,425 – hereinafter, “Campbell”).
With respect to claims 12-13, Pinjala as modified by Buvid teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claims 12-13.  Campbell, however, teaches (In Fig 8b) an immersion-cooling enclosure (811) which comprises a heat sink (862) positioned on an outer surface of the enclosure (See Fig 8b) and another heat sink (861) disposed within the enclosure for use in immersion cooling, wherein the heat sink (862) positioned on said outer surface of the enclosure is for use with air-cooling (863).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Campbell with that of Pinjala, such that a heat sink is positioned on an outer surface of the enclosure and within the enclosure, as taught by Campbell, since doing so would allow for additional heat to be removed from within the enclosure.
With respect to claim 17, Pinjala as modified by Buvid teaches the limitations of claim 15 as per above but fails to specifically teach or suggest the limitations of claim 17.  Campbell, however, teaches (In Fig 8b) an immersion-cooling enclosure (811) which comprises a heat sink (862) mounted on an outer surface of the enclosure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Campbell with that of Pinjala, such that a heat sink is positioned on an outer surface of the enclosure, as taught by Campbell, since doing so would allow for additional heat to be removed from within the enclosure.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Buvid and further in view of Christiansen et al. (US 10,438,867 – hereinafter, “Christiansen”).
With respect to claim 24, Pinjala as modified by Buvid teaches the limitations of claim 15 as per above but fails to specifically teach or suggest the limitations of claim 24.  Christiansen, however, teaches (In Fig 4) a printed circuit board (210) which has first (114) and second (116) enclosures coupled to the printed circuit board for cooling of two groups of components.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Christiansen with that of Pinjala, such that the circuit board of Pinjala has a second enclosure coupled to the circuit board for immersion cooling of another group of components, since doing so would allow for heat generating devices which need immersion cooling to be relatively close to each other thus reducing the amount and length of circuit traces required for the device.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Buvid and further in view of Schmidtke et al. (US 9,854,697 – hereinafter, “Schmidtke”).
With respect to claim 25, Pinjala as modified by Buvid teaches the limitations of claim 15 as per above but fails to specifically teach or suggest the limitations of claim 25.  Schmidtke, however teaches components (Abstract: “computer modules (e.g., line cards)” wherein in order for the line card to be a computer module it must have computing components thereon) mounted on a line card (108) configured for insertion into a single rack unit slot of a chassis (100, see Fig 1A).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidtke with that of Pinjala, such that the apparatus of Pinjala is mounted on a line card, as taught by Schmidtke, since doing so would provide power and signals to the apparatus of Pinjala thus providing functionality to the apparatus.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Buvid and further in view of Saito.
With respect to claim 26, Pinjala as modified by Buvid teaches the limitations of claim 15 as per above but fails to specifically teach or suggest that the heat sink comprises channels shaped to increase a surface area exposed to liquid in the enclosure.  Saito, however, teaches an immersed circuit board (120) which has a heat sink (114) to cool mounted components, the heat sink having channels (space between fins) shaped to increase a surface area exposed to liquid in an enclosure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito with that of Pinjala, such that the heat sink in Pinjala has channels shaped to increase a surface area exposed to liquid in the enclosure, as taught by Saito, since doing so would increase heat transfer between the heat sink and the liquid in the enclosure.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Leigh in view of Yang et al. (US 2019/0222211 – hereinafter, “Yang”).
With respect to claim 30, Pinjala as modified by Leigh teaches the limitations of claim 27 as per above but fails to specifically teach or suggest that the heat generating component is positioned on a bottom side of the printed circuit board.  Yang, however, teaches mounting components on either side of a PCB (¶ 0075).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with that of Pinjala as modified by Leigh, such that the component is mounted on the bottom side of the PCB, and thus on a side opposite from the enclosure, since doing so would allow for other components to be located on the same side as, and close to, the enclosure.  Alternatively, mounting the component on the opposite side of the PCB as the enclosure could reduce the lateral footprint of the circuit board.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Pinjala in view of Buvid and further in view of Su et al. (US 7,857,636 – hereinafter, “Su”).
With respect to claim 33, Pinjala as modified by Buvid teaches the limitations of claim 32 as per above and Pinjala does further suggest an upper housing (Horizontal portion of 12 in Fig 1) and a lower housing (Vertical walls of 12 in Fig 1) which, together, provide for the enclosure, but fails to specifically teach or suggest the limitations of claim 33.  Su, however, teaches (In Fig 2) an enclosure which is defined by an upper housing (61) and a lower housing (62) and wherein data is received on lines (Wires within cable 5) entering the enclosure at an interface between said upper housing and said lower housing (See Fig 1) from components mounted on a printed circuit board (Cable 5 is connected to a Displayport connector (Col. 2, ll. 19-23) which, in turn, is connected to a connector which is associated with a PCB).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su with that of Pinjala, such that lines enter the enclosure of Pinjala at an interface between an upper housing and a lower housing, as taught by Su, since doing so would allow for the lines to enter the enclosure without having to make additional openings in the enclosure.

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the cited reference, either alone or in combination, teach or suggest the limitations of claims 6 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835